U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number:000-14209 FIRSTBANK CORPORATION (Exact name of registrant as specified in its charter) Michigan 38-2633910 (State of Incorporation) (I.R.S. Employer Identification No.) 311 Woodworth Avenue Alma, Michigan (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(989) 463-3131 Indicate by check mark whether the registrant (1) has filed all reports to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer _ Non-accelerated filer ­­­Smaller reporting company _X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X Common stock outstanding at July 31, 2011: 7,853,844 shares. INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements (UNAUDITED) Page 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Page 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk Page 23 Item 4. Controls and Procedures Page 25 PART II. OTHER INFORMATION Item 4. [removed and reserved] Item 5. Other Information Page 25 Item 6. Exhibits Page 25 SIGNATURES Page 25 EXHIBIT INDEX Page 26 Item 1: Financial Statements (UNAUDITED) 2 FIRSTBANK CORPORATION CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2, 2010 (Dollars in thousands) UNAUDITED June 30, December 31, ASSETS Cash and due from banks $ $ Short term investments Total Cash and cash equivalents FDIC insured bank time certificates of deposit Trading account securities 20 13 Securities available for sale Federal Home Loan Bank stock Loans held for sale Loans, net of allowance for loan losses of $21,327 at June 30, 2011 and $21,431 at December 31, 2010 Premises and equipment, net Goodwill Core deposit and other intangibles Other real estate owned Accrued interest receivable and other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY LIABILITIES Deposits: Non-interest bearing accounts $ $ Interest bearing accounts: Demand Savings Time Total Deposits Securities sold under agreements to repurchase and overnight borrowings Federal Home Loan Bank advances Subordinated Debentures Accrued interest and other liabilities Total Liabilities SHAREHOLDERS’ EQUITY Preferred stock; no par value, 300,000 shares authorized, 33,000 issued Common stock; 20,000,000 shares authorized, 7,853,295 shares issued and outstanding ( 7,803,816 at December 31, 2010 ) Retained earnings Accumulated other comprehensive income Total Shareholders’ Equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See notes to consolidated financial statements. 3 FIRSTBANK CORPORATION CONSOLIDATED STATEMENTS OF INCOME JUNE 30, 2 (Dollars in thousands except per share data) UNAUDITED Three Months Ended June 30, Interest Income: Interest and fees on loans $ $ Securities Taxable Exempt from Federal Income Tax Short term investments 45 50 Total Interest Income Interest Expense: Deposits FHLB advances and other borrowing Subordinated Debt Total Interest Expense Net Interest Income Provision for loan losses Net Interest Income after provision for loan losses Non-interest Income: Service charges on deposit accounts Gain on sale of mortgage loans Mortgage servicing, net of amortization 76 63 Gain/(loss) on trading account securities 2 0 Gain/(loss) on securities (2 ) ) Other Total Non-interest Income Non-interest Expense: Salaries and employee benefits Occupancy and equipment FDIC insurance premium Amortization of intangibles Outside professional services Advertising and promotions Other real estate owned costs Other Total Non-interest Expense Income before federal income taxes Federal income taxes 58 NET INCOME $ Preferred stock dividends and accretion of discount on preferred stock NET INCOME AVAILABLE TO COMMON SHAREHOLDERS $ $ COMPREHENSIVE INCOME Net Income $ $ Change in unrealized gain on securities, net of tax and reclassification effects TOTAL COMPREHENSIVE INCOME $ $ Basic Earnings Per Share $ $ Diluted Earnings Per Share $ $ Dividends Per Share $ $ See notes to consolidated financial statements. 4 FIRSTBANK CORPORATION CONSOLIDATED STATEMENTS OF INCOME JUNE 30, 2 (Dollars in thousands except per share data) UNAUDITED Six Months Ended June 30 Interest Income: Interest and fees on loans $ $ Securities Taxable Exempt from Federal Income Tax Short term investments 84 Total Interest Income Interest Expense: Deposits FHLB advances and other borrowing Subordinated Debt Total Interest Expense Net Interest Income Provision for loan losses Net Interest Income after provision for loan losses Non-interest Income: Service charges on deposit accounts Gain on sale of mortgage loans Mortgage servicing, net of amortization Gain/(loss) on trading account securities 8 23 Gain/(loss) on securities ) 9 Other Total Non-interest Income Non-interest Expense: Salaries and employee benefits Occupancy and equipment FDIC insurance premium Amortization of intangibles Outside professional services Advertising and promotions Other real estate owned costs Other Total Non-interest Expense Income before federal income taxes Federal income taxes NET INCOME $ $ Preferred stock dividends and accretion of discount on preferred stock NET INCOME AVAILABLE TO COMMON SHAREHOLDERS $ $ COMPREHENSIVE INCOME Net Income $ $ Change in unrealized gain on securities, net of tax and reclassification effects TOTAL COMPREHENSIVE INCOME $ $ Basic Earnings Per Share $ $ Diluted Earnings Per Share $ $ Dividends Per Share $ $ See notes to consolidated financial statements 5 FIRSTBANK CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOW FOR THE SIX MONTHS ENDED JUNE 30, 2 (Dollars in thousands) UNAUDITED Six months ended June 30, OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Depreciation of premises and equipment Net amortization of security premiums/discounts Loss/(Gain) on trading account securities (8 ) ) Loss/(Gain) on securities transactions 10 (9 ) Amortization and impairment of intangibles Stock option and stock grant compensation expense 67 49 Gain on sale of mortgage loans ) ) Proceeds from sales of mortgage loans Loans originated for sale ) ) Deferred federal income tax expense/(benefit) ) (Increase)/decrease in accrued interest receivable and other assets Increase/(decrease) in accrued interest payable and other liabilities ) ) NET CASH PROVIDED BY OPERATING ACTIVITIES INVESTING ACTIVITIES Proceeds from sale of securities available for sale Proceeds from sale of FHLB stock 0 Proceeds from maturities and calls of securities available for sale Purchases of securities available for sale ) ) Proceeds from sale of fixed assets 20 Net (increase)/decrease in portfolio loans Proceeds from sale of other real estate owned Net purchases of premises and equipment ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) FINANCING ACTIVITIES Net increase/(decrease) in deposits Increase/(decrease) in securities sold under agreements to repurchase and other short term borrowings 4,976 (2,808 ) Repayment of Federal Home Loan Bank borrowings ) ) Proceeds from Federal Home Loan Bank borrowings 0 Cash proceeds from issuance of common stock, net Cash dividends-preferred stock ) ) Cash dividends-common stock ) ) NET CASH PROVIDED BY/(USED IN) FINANCING ACTIVITIES ) INCREASE/(DECREASE) IN CASH AND CASH EQUIVALENTS ) Cash and cash equivalents at beginning of period CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ Supplemental Disclosure Interest Paid $ $ Income Taxes Paid $ $ Non cash transfers of loans to Other Real Estate Owned $ $ See notes to consolidated financial statements. 6 FIRSTBANK CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 UNAUDITED NOTE 1- FINANCIAL STATEMENTS The accompanying unaudited financial information presented is for Firstbank Corporation (“Corporation”) and its wholly owned subsidiaries:Firstbank - Alma, Firstbank (Mt. Pleasant), Firstbank - West Branch (including its wholly owned subsidiaries; 1st Armored, Inc. (sold on March 31, 2010), 1st Title, Inc., and its 48% ownership in 1st Investors Title, LLC, Firstbank - St. Johns, Keystone Community Bank, Firstbank – West Michigan and its wholly owned subsidiary Accord Financial Services, Inc., collectively the “Banks”, FBMI Risk Management Services, Inc., a company that provides insurance coverage to only affiliates of Firstbank Corporation, and Austin Mortgage Company, a company that holds certain performing and non-performing residential mortgage loans originated prior to the acquisition of ICNB Financial Corporation, and beginning in the second quarter of 2009 certain non-performing loans transferred from affiliate banks. All of the subsidiaries listed above are fully owned except 1st Investors Title, LLC, in which we have a 48% minority interest. The results of 1st Armored are consolidated into our results through March 31, 2010, the date of the sale. The consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three and six month periods ended June 30, 2011, are not necessarily indicative of the results that may be expected for the year ending December 31, 2011. The balance sheet at December 31, 2010, has been derived from the audited financial statements at that date. For further information, refer to the consolidated financial statements and footnotes thereto included in the Corporation’s annual report on Form 10-K for the year ended December 31, 2010. Effect of Newly Issued but not yet Effective Accounting Standards In April 2011, the FASB issued, A Creditor's Determination of Whether a Restructuring is a Troubled Debt Restructuring, amends FASB ASC 310-40, Receivables — Troubled Debt Restructurings by Creditors because of inconsistencies in practice and the increased volume of debt modifications. The standard provides additional clarifying guidance in determining whether a creditor has granted a concession and whether a debtor is experiencing financial difficulties for purposes of determining whether a restructuring qualifies as a troubled debt restructuring. The effective date of implementation is for the first interim or annual period ending after June 15, 2011 to be applied retrospectively to restructurings taking place on or after the beginning of the fiscal year of adoption, with early application allowed. As a result of the clarifying guidance, receivables that are newly considered impaired for which impairment was previously measured using a general allowance for credit losses may be identified. In respect of such receivables, disclosure is required of (1) the total recorded investment in such receivables, and (2) the related allowance for credit losses as of the end of the period of adoption. For purposes of measuring impairment of those receivables, the effective date is for the first interim or annual period beginning on or after June 15, 2011 to be applied prospectively. We are analyzing the impact of the standard and will adopt the requirements in the third quarter of 2011. In April 2011, the FASB issued an Update related to Transfers and Servicing (Topic 860). The Update changes the assessment of effective control the criterion relating to the transferor’s ability to repurchase or redeem financial assets on substantially the agreed terms, even in the event of default by the transferee. The Update also eliminates the requirement to demonstrate that the transferor possess adequate collateral to fund substantially all the cost of purchasing replacement financial assets. The Update is effective in the first quarter of 2012.We are currently evaluating the impact the Update will have on our financial statements. 7 In May 2011, the FASB issued an Update related to fair value measurements (Topic 820) and disclosure requirements. The Update results in common fair value measurement and disclosures in US GAAP and IFRS by changing the wording used to describe many of the fair value measurement requirements in US GAAP or to clarify the FASB’s intent about the application of existing fair value measurement requirements. The amendments will be adopted beginning in the first quarter of 2012 and applied to our financial statements prospectively. In June 2011, the FASB issued an Update on the Presentation of Comprehensive Income (Topic 220).The Update changes the reporting and presentation of comprehensive income on the face of the financial statements and provides two options of presentation- a single statement including net income and the components of other comprehensive income or two separate statements. The Update eliminates the option of presenting the components of other comprehensive income in the statement of changes in stockholders’ equity and requires reclassification adjustments to be reported on the face of the financial statements, rather than in the footnotes.The amendments in this Update will be adopted beginning in the first quarter of 2012 and will be applied to our financial statements retrospectively. 8 NOTE 2- LOANS The following table shows the distribution of our loan portfolio in the manner that we break down the loan portfolio for use in our analysis of the determination of our loan loss allowance. This presentation differs somewhat by loan category from classification of loans presented elsewhere in our regulatory reports and within this report. These variations primarily relate to how we analyze real estate loans internally for the adequacy of the loan loss allowance, which is different from how we are required to report them for regulatory purposes. Loans at period end were as follows: (In Thousands of Dollars) June 30, December 31, Commercial & Industrial Pass loans $ $ Watch loans Special mention loans Substandard loans Impaired loans Doubtful loans Restructured loans 36 Total Commercial & Industrial Commercial Real Estate Pass loans Watch loans Special mention loans Substandard loans Impaired loans Doubtful loans 0 Restructured loans Total Commercial Real Estate First lien residential mortgage loans Performing loans Loans > 60 days past due Nonaccrual loans Restructured loans Total First lien residential mortgage loans Junior lien residential mortgage loans Performing loans Loans > 60 days past due Nonaccrual loans Total Junior lien residential mortgage loans Consumer Loans Performing loans Loans > 60 days past due Nonaccrual loans Total Consumer Loans Total Loans $ $ 9 Allowance for Loan Losses The allowance for loan losses is determined based on management’s estimate of losses incurred within the loan portfolio. We rely on historical loss rates in conjunction with our judgment of the current environment to determine the appropriate level for the allowance at the end of each reporting period. The loan portfolio is segmented into five loan types: commercial and industrial loans, commercial real estate loans; consumer loans; residential mortgages – first liens; and residential mortgage – junior liens. These segments are further segmented by credit quality classifications. For commercial and industrial loans and commercial real estate loans, these segments are based on our loan grading system described previously in Note 1 of our annual report dated December 31, 2010. For consumer and residential mortgage loans, loans are segmented based on delinquency and nonaccrual categories. All loan segments also contain a separate category for restructured loans, if they exist. Commercial and industrial and commercial real estate loans graded as pass or watch, are assigned a unique pooled loss rate based on historical losses incurred over the prior three years. The losses are weighted for each year, with the most recent 12 month period receiving a higher weight and the oldest 12 month period receiving a lower weight in the calculation of the historical loss. We then adjust the calculated historical loss rate up or down based on current environmental factors. These adjustments include items such as current unemployment rates, changes in the value of underlying collateral, and other observable items that indicate trends in asset quality. The current outstanding balance for each of these grades is then multiplied by the adjusted historical loss factor to determine the amount of allowance for loan losses to reserve on that pool of loans. Loans graded special mention or substandard use a shorter 12 month loss history to determine the loss rate. Losses over the preceding 12 month period are divided by the average balance outstanding of substandard and impaired loans to determine a historical loss rate. That calculated historical loss rate is multiplied by a migration rate (rate at which special mention loan move to a more severe risk category) to determine the loss rate for special mention loans. The calculated historical loss rate, without adjustment for migration, is used for substandard loans. Loans graded as impaired or restructured are reviewed individually for reserves. A specific reserve is established within the allowance for the difference between the carrying value of the loan and its calculated value. To determine the value of the loan, the present value of expected cash flows, the collateral value, or some combination of the two is used. The specific reserve is established as the difference between the carrying value of the loan and the calculated value. For consumer and residential loan segments, loans that are current, or less than 60 days past due are each assigned a historical loss factor as described above for commercial pass and watch loans. For loans that are more than 60 days past due, a loss factor is determined based on charge offs within the last 12 months, divided by the sum of the average balance of loans 60 days or more past due and nonaccrual loans. These loss factors are multiplied by the outstanding balances in each segment at the end of the reporting period to determine the amount of allowance for loan loss. After each of the steps outlined above is completed, the results are aggregated and compared with the existing balance of the allowance for loan losses. If the resulting calculation is greater than the balance, the allowance for loan losses is increased through a charge to earnings on the provision for loan losses line. If the resulting balance is below the current balance of the allowance for loan losses, a reversal of the provision for loan losses is recorded. Activity in the allowance for loan losses was as follows: (In Thousands of Dollars) Three months ended June 30, Six months ended June 30, Beginning balance $ Provision for loan losses Loans charged off ) Recoveries Ending balance $ 10 As of June 30, key measurements of the allowance for loan losses were as follows: Three months ended June 30, Six months ended June 30, (In Thousands of Dollars) Average total loans* outstanding during the period $ Allowance for loan loss as a percent of total loans* % Net Charge-offs^ as a percent of average loans* % *All loan ratios exclude loans held for sale^ Annualized Analysis of the allowance for loan losses for the current and prior year to date periods is as follows: (In Thousands of Dollars) Six months ending June 30, 2011 Beginning Balance Charged off Recoveries Provision Ending Balance Commercial & Industrial Pass loans $ ) $ Watch loans ) Special mention loans ) Substandard loans 40 Impaired loans ) Doubtful loans ) Restructured loans 36 0 36 Total Commercial & Industrial ) Commercial Real Estate Pass loans Watch loans Special mention loans ) Substandard loans ) Impaired loans ) 43 Doubtful loans ) 0 0 0 Restructured loans 0 0 Total Commercial Real Estate ( 4,427 ) 43 First lien residential mortgage loans Performing loans Loans > 60 days past due ) Nonaccrual loans ) 40 Restructured loans 69 0 0 Total First lien residential mortgage loans ( 1,764
